FILED
                                                United States Court of Appeals
                   UNITED STATES COURT OF APPEALS       Tenth Circuit

                          FOR THE TENTH CIRCUIT              May 17, 2013

                                                         Elisabeth A. Shumaker
                                                             Clerk of Court
WILLIAM STAPLES,

            Plaintiff-Appellant,

v.                                                No. 12-3093
                                         (D.C. No. 5:08-CV-03233-SAC)
CLAUDE CHESTER, Warden,                             (D. Kan.)
USP-Leavenworth; (FNU)
HOLLINGSWORTH, Assistant Warden,
USP-Leavenworth; (FNU) LOFTNESS,
Assistant Warden, USP-Leavenworth;
(FNU) SWANN, Health Administrator,
USP-Leavenworth; (FNU) DRENNAN,
Health Administrator, USP-Leavenworth;
(FNU) MCCULLUM, Doctor,
USP-Leavenworth; (FNU) WEBER,
Dentist, USP-Leavenworth; S. BOOTH,
Counselor, USP-Leavenworth;
(FNU) WETLANDER, Supervisor,
USP-Leavenworth; (FNU) MILDNER,
Unit Manager, USP-Leavenworth;
(FNU) RODRICK, Case Manager,
USP-Leavenworth; (FNU) MCKEE,
Staff Member, USP-Leavenworth;
(FNU) HARRIS, Correctional Officer,
USP-Leavenworth; (FNU) CARDINAL,
Correctional Officer, USP-Leavenworth;
UNITED STATES OF AMERICA;
(FNU) SPEARS Correctional Officer,
USP-Leavenworth,

            Defendants-Appellees.
                            ORDER AND JUDGMENT*


Before McKAY, BALDOCK, and O’BRIEN, Circuit Judges.



      William Staples brought this pro se prisoner suit under the Federal Tort Claims

Act, (“FTCA”), 28 U.S.C. § 2671 et seq., and Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971).1 He challenged the conditions

of his confinement, including his diet and medical and dental care, and also alleged

claims for property loss, mail-handling irregularities, and medical malpractice. The

district court dismissed most of the claims for failure to exhaust administrative

remedies, and dismissed or granted defendants summary judgment on the rest.

Staples appeals to this court for relief. We affirm.2




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
      We afford Staples’ pro se materials a liberal construction. See United States v.
Pinson, 584 F.3d 972, 975 (10th Cir. 2009).
2
      Our jurisdiction derives from 28 U.S.C. § 1291.


                                          -2-
       The parties are familiar with the facts, and we will not repeat them here. The

district court dismissed all of Staples’ Bivens claims and most of his FTCA claims

because he failed to fully exhaust his administrative remedies. See Porter v. Nussle,

534 U.S. 516, 524 (2002) (requiring exhaustion of Bivens claims); McNeil v. United

States, 508 U.S. 106, 113 (1993) (requiring exhaustion of FTCA claims). Of the

remaining FTCA claims, the court dismissed for lack of jurisdiction the claim for

property losses because it fell under an exemption of the FTCA for losses arising

while in federal detention. See 28 U.S.C. § 2680(c) (providing an exemption to

waiver for “[a]ny claim arising in respect of . . . the detention of any . . . property by

any . . . law enforcement officer”). It also granted summary judgment on the

negligent mail-handling claim because the prison mail procedures were governed by

and compliant with the policies established by the Bureau of Prisons. See 28 C.F.R.

§ 540.18(a)-(b) (providing criteria by which prison staff must open mail in presence

of inmate). Additionally, the court entered summary judgment on the medical

malpractice claim because, under Kansas law, the treatment of his chronic health

problems revealed no breach of duty. Finally, it dismissed the claims brought against

two dental professionals in their individual capacities, concluding they were immune

from suit as public health service employees. See 42 U.S.C. § 233(a) (designating

the remedy against the United States under 28 U.S.C. § 1346(b) and § 2672 as the

exclusive remedy for injuries caused by public health service employees while acting

within the scope of their duties).


                                           -3-
      “We review de novo the district court’s finding of failure to exhaust

administrative remedies.” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir.

2002). The dismissal for lack of subject matter jurisdiction is reviewed de novo as

well. Colo. Envtl. Coal. v. Wenker, 353 F.3d 1221, 1227 (10th Cir. 2004). So is the

summary judgment, which “is proper if, viewing the evidence in the light most

favorable to the non-moving party, there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Peterson v. Martinez,

707 F.3d 1197, 1207 (10th Cir. 2013).

      We have reviewed the parties’ appellate materials, the record on appeal, and

the relevant legal authorities, and agree with the district court’s analysis. To the

extent Staples suggests his failure to fully exhaust may be excused because he

substantially complied with the exhaustion requirement, the Supreme Court has made

clear that proper exhaustion is required. See Woodford v. Ngo, 548 U.S. 81, 93

(2006). Staples suggests his claim for property loss may be brought pursuant to the

FTCA because prison staff are not “law enforcement officers” under 28 U.S.C.

§ 2680(c), but the Supreme Court has already rejected that argument. See Ali v. Fed.

Bureau of Prisons, 552 U.S. 214, 218 (2008). Staples’ other arguments are

unavailing.


      We affirm the district court’s judgment for substantially the same reasons it

articulated in the order dated March 23, 2012. Staples’ motion to file a late reply



                                          -4-
brief is granted. He is reminded to continue making partial payments until his filing

and docketing fees are paid in full.


                                               Entered for the Court


                                               Terrence L. O’Brien
                                               Circuit Judge




                                         -5-